Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-11 and 13 in the reply filed on 21 June 2021 is acknowledged.
Claim 12 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 June 2021.  Additionally, claim 13 is withdrawn from further consideration as being drawn to a non-elected species, as the limitations of claim 13 were only disclosed as being used for non-elected Species IV.

Specification
The disclosure is objected to because of the following informalities: throughout the specification, the adjustment screw is referred to using both labels “5” and “6”.  


Claim Objections
Claim 11 is objected to because of the following informalities: in claim 11, the phrase “wherein said clamping portion produced additively” should be changed to “wherein said clamping portion is produced additively”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "a chamber" in line 1.  However, this limitation already has antecedent basis in claim 1, making it unclear whether “a chamber” refers to one of the plurality of chambers recited in claim 1 or to a new, different chamber.  For the purposes of examination, it has been assumed that this limitation refers to one of the plurality of chambers recited in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allard (US 6,488,285).
Regarding claim 1, Allard discloses a device 10 for hydraulically clamping tools or workpieces, the device comprising: a clamping portion 11 for clamping a tool or a workpiece, said clamping portion having an interior with a plurality of chambers 30; a channel system 36 fluidically connecting said plurality of chambers; a central throttle point (the portion of bore 38 disposed between screw 42 and the inner end of the bore, seen in figure 5) arranged in said channel system; and an adjustment element 42 configured for selectively changing a flow cross section in said central throttle point.
Regarding claim 2, Allard discloses wherein said channel system 36 connecting said plurality of chambers 30 has a plurality of supply channels 36, wherein each of said plurality of supply channels leads only to a respective one of said chambers, wherein a first supply channel end (the end of channel 36 that ends at the chamber 30 seen on the 
Regarding claim 3, Allard discloses wherein said adjustment element 42 is an adjustment screw 42.
Regarding claim 4, Allard discloses wherein a cross section of said adjustment screw 42 is smaller than a cross section of said central throttle point (the cross section of the minor diameter of the screw is smaller than the cross section of the major diameter of the bore 38).
Regarding claim 5, Allard discloses wherein said central throttle point is a cylindrical cavity (for allowing movement of the cylindrical screw 42).
Regarding claim 6, Allard discloses wherein a plurality of chambers 30 are arranged in an axial plane (see figure 2).
Regarding claim 7, Allard discloses wherein said plurality of chambers 30 are uniformly distributed in a circumferential direction and/or concentrically with respect to a longitudinal axis of the device (see figure 2), and/or said plurality of chambers are arranged in a plurality of axial planes in said clamping portion (the plurality of cylindrical chambers 30 run through a plurality of axial planes defined in said clamping portion, see figure 4).
Regarding claim 8, Allard discloses wherein a chamber 30 is a cavity in the shape of an annular portion and/or a supply channel 36 is a bore.
Regarding claim 9, Allard discloses wherein said central throttle point is connected outwardly via a bore 38.
Regarding claim 10, Allard discloses wherein said throttle point is closed in a pressure-tight manner via said bore (in combination with screw 42).
Regarding claim 11, the “wherein said clamping portion is produced additively” limitation in the claim is being treated as a product-by-process limitation and as such does not further limit the claim beyond the structural limitations cited in the claim.  As stated in MPEP 2113 [R-1], “Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        25 June 2021